[Cite as State v. Gamble, 2017-Ohio-1527.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                Plaintiff-Appellee,                :
                                                                     No. 16AP-397
v.                                                 :               (C.P.C. No. 15CR-2664)

Sherrod Gamble,                                    :           (REGULAR CALENDAR)

                Defendant-Appellant.               :



                                             D E C I S I O N

                                      Rendered on April 25, 2017


                On brief: Ron O'Brien, Prosecuting                 Attorney,    and
                Barbara A. Farnbacher, for appellee.

                On brief: Wolfe Van Wey & Associates, LLC, and Stephen T.
                Wolfe, for appellant.

                  APPEAL from the Franklin County Court of Common Pleas

HORTON, J.
        {¶ 1} Defendant-appellant, Sherrod Gamble, appeals from a judgment of the
Franklin County Court of Common Pleas finding him guilty of aggravated murder with
specifications, murder with specifications, and having a weapon while under disability.
(Apr. 26, 2016 Jgmt. Entry at 1.) For the following reasons, we affirm.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} On June 2, 2015, appellant was indicted for aggravated murder, murder,
and having a weapon while under disability. Additionally, the aggravated murder and
murder counts contained three-year firearm and repeat violent offender ("RVO")
specifications, due to appellant's prior conviction for voluntary manslaughter. (June 2,
No. 16AP-397                                                                                  2

2015 Indictment at 1-2.) On March 14, 2016, the case proceeded to a jury trial. (Jgmt.
Entry at 1.)
       {¶ 3} The following are the relevant facts pertaining to this appeal. In May 2015,
appellant had been living for a few months on Roosevelt Ave. in Columbus along with his
sister S.G., her fiancée K.S., and S.G.'s children, D.R., a 16-year-old male, and Z.G., an 8-
year-old female. (Mar. 14-15, 2016 Tr. Vol. 1 at 53-54.) On the evening of May 5, 2015,
appellant, K.S., D.R., and Z.G. were at the apartment. (Tr. Vol. 1 at 58-61.) S.G. was
working overnight as a home health aide and was not at the apartment. Appellant and
K.S. were drinking beer, but initially there were no problems. Between 9:00 and 10:00
p.m., D.R. went to sleep in his bedroom, which was in the basement. (Tr. Vol. 1 at 61.)
       {¶ 4} Around 3:50 a.m., on May 6, 2015, D.R. was awakened when he heard
arguing between appellant and K.S. on the main floor of the apartment. Appellant and
K.S. were not yelling, but their voices were raised, and they were arguing about K.S.
waking up appellant. (Tr. Vol. 1 at 63-64.) D.R. then heard screaming and K.S. tell
appellant that he would be right back. K.S. then went upstairs, probably to put on shoes,
in preparation for fighting. (Tr. Vol. 1 at 64-66.) K.S. then returned to the main floor.
       {¶ 5} At this point, D.R. had walked up the stairs from the basement and was in
the kitchen when he heard three gunshots. (Tr. Vol. 1 at 66.) D.R. went to the living room
and saw K.S., who had already been shot three times, next to appellant who was leaning
back against the couch holding a gun to the side of K.S.'s right cheek. (Tr. Vol. 1 at 68-70
& 81-82.) D.R. saw a muzzle flash as appellant shot K.S. in the face, who then fell with his
head landing on an ottoman. (Tr. Vol. 1 at 71, 82 & 94.) K.S. told D.R. that he needed help
and wanted D.R. to call an ambulance. Appellant told D.R. not to call the ambulance. (Tr.
Vol. 1 at 72.)
       {¶ 6} D.R. saw his younger sister, Z.G., coming down the steps from her upstairs
bedroom and told her to go back upstairs. D.R. then left the house and called 911 on his
cell phone. (Tr. Vol. 1 at 73-74 & 86.) D.R. told the dispatcher that K.S. had been shot. He
then called his mother and went back to the house, where police had already arrived and
were talking to Z.G. Appellant had left the house by this time. (Tr. Vol. 1 at 130.) When
officers spoke to D.R. he told them that his uncle, appellant, had shot K.S. (Tr. Vol. 1 at 75
& 127-8.) He also identified appellant as the shooter in the courtroom. (Tr. Vol. 1 at 92.)
No. 16AP-397                                                                                  3

       {¶ 7} Z.G. testified that she heard appellant and K.S. arguing before she went to
bed and, as a result, she went upstairs and shut her bedroom door. (Tr. Vol. 1 at 115.)
While she could not pinpoint an exact time, she did testify that she fell asleep after dinner
when it was night time. Quite a few hours later, she was awakened by a gunshot. (Tr. Vol.
1 at 107, 115 & 118.) She was on her way downstairs when D.R. told her to go back
upstairs. Z.G. initially went back to her bedroom, but then went and sat on the steps. (Tr
Vol. 1 at 108.) While sitting on the steps, she saw appellant walk by her wearing a white t-
shirt that resembled a tank top go into the bathroom and change his shirt. (Tr. Vol. 1 at
108-10.) Appellant then left the apartment and did not return. (Tr. Vol. 1 at 113.)
       {¶ 8} S.G. testified that on May 7, 2015, she found a white tank top with blood on
it in the upstairs bathroom, and her sister found a coffee can containing unused bullets in
the living room, where appellant slept. (Tr. Vol. 1 at 149-52.) S.G. testified that she was
not aware of, nor did she allow, any guns in her apartment. (Tr. Vol. 1 at 156.)
       {¶ 9} The tank top was analyzed by the Columbus Police Laboratory and the DNA
on the blood swabs were consistent with K.S.'s DNA, i.e., the blood on the t-shirt was from
K.S. (Mar. 16, 2016 Tr. Vol. 2 at 260 & 262.) A firearm examiner from the Columbus
Police Department testified that a bullet recovered from K.S.'s body and one of the unused
bullets from the coffee can were structurally indistinguishable. (Tr. Vol. 2 at 302-08.)
       {¶ 10} Dr. John Somerset of the Franklin County Coroner's Office noted that K.S.
was shot four times. K.S. suffered two gunshot wounds to his head, one to his face, and a
fatal wound that entered his shoulder, traveled into his chest, and severed a major artery.
(Tr. Vol. 2 at 220-21 & 224-33.) The wounds to the head and face were not "immediately
fatal." (Tr. Vol. 2 at 221.) Dr. Somerset noted that the last shot, i.e., the one to K.S.'s face
that was witnessed by D.R., showed evidence of close-range firing. He opined that the
shot was fired from "definitely less than a foot and probably less than six inches" away
from K.S. (Tr. Vol. 2 at 230-31.)
       {¶ 11} Appellant was later arrested and agreed to give a statement. He denied any
involvement in the shooting. Appellant claimed that he left the apartment around 9:30
p.m. and went to a neighborhood bar. (Tr. Vol. 2 at 352-53 & 366.) He stated that he
remained at that bar until last call at approximately 2:10 a.m., then left the bar and got a
No. 16AP-397                                                                                 4

ride to his girlfriend's house, arriving between 3:00 and 3:30 a.m. (Tr. Vol. 2 at 353-57.)
He stayed there for the remainder of the night.
       {¶ 12} However, in addition to the positive identification of him by his nephew and
niece and the presence of K.S.'s blood on his t-shirt, cell phone records from appellant's
phone revealed that calls from his cell phone were placed to his girlfriend's phone and his
brother's phone within minutes of the homicide. (Tr. Vol. 2 at 405-07.) Cell phone tower
data showed that, at the date and time of the homicide, appellant's phone was in the
general area of the homicide and was not, at any point, in the area of his girlfriend's
apartment. (Tr. Vol. 2 at 413-18.)        After that, calls were on towers moving south.
Appellant's girlfriend lived to the northwest of the incident site. (Tr. Vol. 2 at 399.)
       {¶ 13} At trial, appellant's counsel orally moved the court for acquittal pursuant to
Crim.R. 29, specifically addressing the prior calculation and design element of the
aggravated murder count. (Tr. Vol. 2 at 435-38.) The court overruled the motion.
       {¶ 14} On March 18, 2016, after a five-day trial, the jury found appellant guilty of
aggravated murder with specifications, and murder with specifications. The court
returned a verdict finding appellant guilty of having a weapon while under disability.
(Jgmt. Entry at 1.)
       {¶ 15} At a separate sentencing hearing held on April 21, 2016, the aggravated
murder and murder counts merged, and the state elected to proceed with sentencing on
the aggravated murder count. The court sentenced appellant to life without possibility of
parole for aggravated murder, 36 months on the weapon while under disability charge, 3
years on the gun specification, and 10 years on the RVO specification. (Jgmt. Entry at 2.)
II. ASSIGNMENT OF ERROR
       {¶ 16} Appellant appeals and assigns the following errors:
              [I.] THE EVIDENCE PRESENTED AT TRIAL                          WAS
              INSUFFICIENT TO SUPPORT THE CONVICTIONS.

              [II.] THE TRIAL COURT ERRED WHEN IT OVERRULED
              APPELLANT'S MOTION FOR ACQUITTAL PURSUANT TO
              CRIMINAL RULE 29.

              [III.] THE JURY'S VERDICTS WERE AGAINST THE
              MANIFEST WEIGHT OF THE EVIDENCE.
No. 16AP-397                                                                             5

III. DISCUSSION
       {¶ 17} At first we note that appellant's assignments of error do not attack the
validity of his convictions for murder with gun and RVO specifications, and having a
weapon while under disability. Instead, all of appellant's assignments of error argue that
his conviction for aggravated murder should be reversed because the state did not prove
prior calculation and design as required by R.C. 2903.01. All of appellant's assignments
of error are interrelated. As such, we will first address assignment of error three, the
manifest weight of the evidence argument, as resolution of this assignment of error is
dispositive of the appeal.
       {¶ 18} Appellant argues the guilty verdict for aggravated murder was against the
manifest weight of the evidence. Appellant argues that the state presented no evidence
indicative of prior calculation and design, and thus no rational jury could have found that
appellant was acting with prior calculation and design, therefore, it was incorrect for the
jury to convict on the aggravated murder count.
       {¶ 19} This court in State v. Baatin, 10th Dist. No. 11AP-286, 2011-Ohio-6294, ¶ 8-
11, stated the applicable law:
              Although sufficiency and manifest weight are different legal
              concepts, manifest weight may subsume sufficiency in
              conducting the analysis; that is, a finding that a conviction is
              supported by the manifest weight of the evidence necessarily
              includes a finding of sufficiency. State v. McCrary, 10th Dist.
              No. 10AP-881, 2011-Ohio-3161, ¶ 11 * * *. Thus, a
              determination that a conviction is supported by the weight of
              the evidence will also be dispositive of the issue of sufficiency.
              Id.

              The weight of the evidence concerns the inclination of the
              greater amount of credible evidence offered to support one
              side of the issue rather than the other. State v. Thompkins, 78
Ohio St. 3d 380, 387, 1997-Ohio-52.

              When presented with a challenge to the manifest weight of the
              evidence, an appellate court may not merely substitute its
              view for that of the trier of fact, but must review the entire
              record, weigh the evidence and all reasonable inferences,
              consider the credibility of witnesses and determine whether in
              resolving conflicts in the evidence, the trier of fact clearly lost
              its way and created such a manifest miscarriage of justice that
              the conviction must be reversed and a new trial ordered. Id. at
No. 16AP-397                                                                                6

              387. An appellate court should reserve reversal of a conviction
              as being against the manifest weight of the evidence for only
              the most " 'exceptional case in which the evidence weighs
              heavily against the conviction.' " Id.; State v. Strider-
              Williams, 10th Dist. No. 10AP-334, 2010-Ohio-6179, ¶ 12.

              In addressing a manifest weight of the evidence argument, we
              are able to consider the credibility of the witnesses. State v.
              Cattledge, 10th Dist. No. 10AP-105, 2010-Ohio-4953, ¶ 6.
              However, in conducting our review, we are guided by the
              presumption that the jury * * * " 'is best able to view the
              witnesses and observe their demeanor, gestures and voice
              inflections, and use these observations in weighing the
              credibility of the proffered testimony.' " Id. * * * Accordingly,
              we afford great deference to the jury's determination of
              witness credibility.

       {¶ 20} The aggravated murder statute, R.C. 2903.01(A), states that "[n]o person
shall purposely, and with prior calculation and design, cause the death of another." Since
the enactment of R.C. 2903.01 in 1974, the Supreme Court of Ohio has repeatedly
emphasized that there is no "bright-line test that emphatically distinguishes between the
presence or absence of 'prior calculation and design.' Instead, each case turns on the
particular facts and evidence presented at trial." State v. Taylor, 78 Ohio St. 3d 15, 20
(1997); State v. Braden, 98 Ohio St. 3d 354, 2003-Ohio-1325, ¶ 61; State v. Maxwell, 139
Ohio St. 3d 12, 2014-Ohio-1019, ¶ 148.
       {¶ 21} However, courts have looked at numerous factors in analyzing prior
calculation and design issues. In Taylor at 19, the court looked at three factors: (1) did the
accused and victim know each other, and if so, was that relationship strained; (2) did the
accused give thought or preparation to choosing the murder weapon or murder site; and
(3) was the act drawn out or "an almost instantaneous eruption of events." Id.
       {¶ 22} Additionally, in State v. Cotton, 56 Ohio St. 2d 8 (1978), and in State v.
Robbins, 58 Ohio St. 2d 74 (1978), the Supreme Court set forth the following syllabus rule:
              Where evidence adduced at trial reveals the presence of
              sufficient time and opportunity for the planning of an act of
              homicide to constitute prior calculation, and the
              circumstances surrounding the homicide show a scheme
              designed to implement the calculated decision to kill, a
              finding by the trier of fact of prior calculation and design is
              justified.
No. 16AP-397                                                                               7


In Robbins, the Supreme Court found sufficient evidence of prior calculation and design
when the defendant assaulted the victim in an apartment hallway, went into his own
apartment, retrieved a sword, and then "instants later" stabbed the victim fatally. Id. at
79. See State v. Bailey, 90 Ohio App. 3d 58, 73 (11th Dist.1992) (prolonged thought
process not required; under Robbins, evidence sufficient when defendant had only
"instants" to design death). See also State v. Small, 10th Dist. No. 06AP-1110, 2007-
Ohio-6771, ¶ 11.
       {¶ 23} While "prior calculation and design" requires something more than
instantaneous deliberation, it does not require a drawn-out thought process. See Cotton at
11. No particular time frame is necessary. Taylor at 22. A finding of prior calculation and
design has been upheld even though the defendant's actions took only "a minute or two."
State v. D'Ambrosio, 67 Ohio St. 3d 185, 196 (1993). "[P]rior calculation and design can
be found even when the killer quickly conceived and executed the plan to kill within a few
minutes," State v. Coley, 93 Ohio St. 3d 253, 264 (2001), as long as the killer's actions
"went beyond a momentary impulse and show that he was determined to complete a
specific course of action," State v. Conway, 108 Ohio St. 3d 214, 2006-Ohio-791, ¶ 46;
Small at ¶ 12.
       {¶ 24} Firing multiple gunshots at close range at the victim's head demonstrates
that defendant "engaged in more than a mere 'instantaneous deliberation' " with respect
to the victim's death. State v. Palmer, 80 Ohio St. 3d 543, 569 (1997); State v. Carson,
10th Dist. No. 05AP-13, 2006-Ohio-2440, ¶ 24-27 (sufficient evidence of prior calculation
and design where victim and defendant knew each other, argued, before defendant shot
victim first in the head then three or four more times). Additionally, execution-style
slayings bespeak calculation and design. State v. Campbell, 90 Ohio St. 3d 320, 330
(2000); State v. Trewartha, 165 Ohio App. 3d 91, 2005-Ohio-5697, ¶ 33 (10th Dist.). In
State v. Goodwin, 84 Ohio St. 3d 331, 344 (1999), the Supreme Court found sufficient
evidence of prior calculation and design where the defendant placed his gun to the
forehead of the unresisting victim, and pulled the trigger, killing the victim instantly. See
Small at ¶ 16.
No. 16AP-397                                                                             8

        {¶ 25} The Supreme Court has recently addressed the issues related to the prior
calculation and design requirements in the aggravated murder statute in State v. Walker,
__Ohio St.__, 2016-Ohio-8295. In Walker, the Supreme Court stated that:
                We accepted this discretionary appeal by the state of Ohio
                from a judgment of the Eighth District Court of Appeals that
                reversed a conviction of aggravated murder because it was not
                supported by sufficient evidence of prior calculation and
                design. During a bar fight, Dajhon Walker knowingly killed
                Antwon Shannon, and for that act Walker was properly
                convicted of felony murder under R.C. 2903.02(B). But the
                evidence did not show that this killing was done with prior
                calculation and design as required to sustain a conviction for
                aggravated murder. The elements of purpose and of prior
                calculation and design are distinct, and the state must prove
                both to support a conviction of aggravated murder under R.C.
                2903.01.

                We therefore affirm the judgment of the court of appeals.

Id. at ¶ 1-2.
        {¶ 26} In Walker, the facts show that two groups of people were fighting in a bar.
Walker joined in, hitting Shannon (the victim) and throwing a bottle at him. Walker then
hopped backwards, grabbing at his waistband, hunched over, and moved to the side.
Shannon moved away from the fight. Walker went out of view to the corner of the room
behind a pillar. The video footage shows a gunshot flash a few seconds later with everyone
in the club scattering. Walker appeared from the other side of the pillar fumbling with his
waistband, and he and another person hurried out of the area together. Shannon was shot
in the back from a distance of one-to-two feet by a .45-caliber bullet, which passed
through his chest. Shannon died soon after. Walker at ¶ 5-7.
        {¶ 27} At trial, the jury found Walker guilty of aggravated murder, felony murder,
and four counts of felonious assault, and the trial court found him guilty of having a
weapon while under a disability. Walker appealed to the Eighth District Court of Appeals,
arguing that his aggravated murder conviction was not supported by sufficient evidence.
The appellate court agreed and concluded that the state had failed to establish that
Walker acted with prior calculation and design. State v. Walker, 8th Dist. No. 99998,
2014-Ohio-1827, ¶ 21.
No. 16AP-397                                                                             9

       {¶ 28} The Supreme Court examined "the facts in Walker's case in light of the
questions asked in Taylor," and found that:
               [I]t appears from the evidence that Walker and Shannon did
               not know each other, that the killing resulted from a
               spontaneous eruption of events, and that Walker had not
               given thought to choosing the murder site. Additionally,
               Walker did not give thought or preparation to choosing the
               murder weapon: from his approach to the dance floor at
               approximately 2:02 a.m. until the fight began at 2:11 a.m.,
               Walker did not move from the area, meaning that the weapon
               was already on his person before he was even aware of [the
               animosity between the groups].

Walker at ¶ 23.
       {¶ 29} The Supreme Court then reasoned that:
               [T]he videos show an assault that quickly escalated into chaos.
               For approximately 20 seconds of that chaos, Walker was
               obscured from the security cameras by a pillar. A jury could
               reasonably infer that during that time, Walker decided to kill
               Shannon by shooting him, but it could not reasonably infer
               that he planned the murder beforehand with prior calculation
               and design. The element of prior calculation and design
               requires evidence that supports more than the inference of
               purpose. Inferring prior calculation and design from an
               inference of purpose is mere speculation. Accordingly,
               Walker's conviction for aggravated murder was not supported
               by sufficient evidence.

Id. at ¶ 26.
       {¶ 30} In the present case, appellant argues, like the appellant in Walker, that the
element of prior calculation and design was not proven. Appellant argues that he did not
give any thought or preparation to choosing the site. Along those same lines, appellant
states that this shooting can only be seen as an instantaneous eruption. Therefore,
because none of the factors required for prior calculation and design are present, no
rational trier of fact could have found that all elements of aggravated murder were proven.
As such, appellant alleges that his conviction on the aggravated murder count was based
upon insufficient evidence and should be reversed. We disagree.
       {¶ 31} Our review of the entire record shows that a jury could reasonably find that
there was "the presence of sufficient time and opportunity for the planning of an act of
No. 16AP-397                                                                            10

homicide to constitute prior calculation, and the circumstances surrounding the homicide
show a scheme designed to implement the calculated decision to kill."            Cotton and
Robbins at syllabus. We note that the elements of an offense may be established by direct
evidence, circumstantial evidence, or both. See State v. Durr, 58 Ohio St. 3d 86, 92 (1991).
Circumstantial and direct evidence are of equal probative value. See State v. Jenks, 61
Ohio St. 3d 259, 272 (1991). In addition, as the court stated in State v. Sanders, 6th Dist.
No. L-96-379 (Feb. 13, 1998):
              It is permissible for a jury to draw inferences from the facts
              presented to them. State v. Palmer (1997), 80 Ohio St. 3d
543, 561, 687 N.E.2d 685, citing Hurt v. Charles J. Rogers
              Transportation Co. (1955), 164 Ohio St. 329, 130 N.E.2d 820.
              The weight given to an inference is a question for the trier of
              fact and will not be disturbed unless it is such that reasonable
              minds could not reach such a conclusion. Id. at paragraph
              four of the syllabus.

Id. at 7.
        {¶ 32} In reviewing the factors stated in Taylor, unlike Walker, it is undisputed
that appellant and K.S. knew each other and had been arguing earlier in the evening to the
extent that Z.G. shut her bedroom door to avoid hearing them, and they continued
arguing during the middle of the night just prior to the shooting. Shortly before the
shooting, the victim left the living room area, went upstairs to the second floor of the
home, then returned to the living room area, where a jury could infer that the appellant
waited for him and immediately shot him multiple times and killed him. Notably, unlike
Walker, appellant had time to arm himself with a loaded firearm. Also, unlike Walker
wherein there was only one gun shot, the jury could determine that appellant made a
calculated decision to kill K.S., and after shooting him three times, put a gun to his head
and shot him execution style in the face. See Palmer at 569; Cotton at 11; Carson at ¶ 24-
27.
        {¶ 33} Certainly a jury could reasonably conclude based on the evidence, i.e., two
gunshot wounds to K.S.'s head, a close-range gun shot wound to his face, and a gunshot
wound to his body, that appellant made a calculated decision to kill the victim, and that
appellant then followed through on his calculated decision. Our review shows that the jury
did not clearly lose its way when it found the state's evidence persuasive and did not
No. 16AP-397                                                                             11

create a manifest miscarriage of justice. The evidence does not weigh heavily against
conviction and appellant presents no persuasive reason for this court to reject the jury's
determination. Appellant's third assignment of error challenging the manifest weight of
the evidence lacks merit and is overruled.
        {¶ 34} A finding that a conviction is supported by the manifest weight of the
evidence necessarily includes a finding of sufficiency. State v. McCrary, 10th Dist. No.
10AP-881, 2011-Ohio-3161, ¶ 11. Therefore, appellant's first assignment of error
challenging the sufficiency of the evidence for the aggravated murder conviction is
overruled.
        {¶ 35} The same sufficiency standard governs the consideration of motions for
acquittal under Crim.R. 29. State v. Gripper, 10th Dist. No. 12AP-396, 2013-Ohio-2740,
¶ 24, fn. 1.
        {¶ 36} "Because analysis of the evidence for purposes of a Crim.R. 29(A) motion
looks at the sufficiency of the evidence, a Crim.R. 29(A) motion and a review of the
sufficiency of the evidence are subject to the same analysis." State v. Clellan, 10th Dist.
No. 09AP-1043, 2010-Ohio-3841, ¶ 7, citing State v. Tenace, 109 Ohio St. 3d 255, 2006-
Ohio-2417. Such motions are directed to the issue of whether "the evidence is insufficient
to sustain a conviction." Crim.R. 29(A). As such, there was sufficient evidence to support
the conviction for aggravated murder and to overrule appellant's Crim.R. 29 motion for
acquittal. Therefore, appellant's second assignment of error is overruled.
IV. DISPOSITION
        {¶ 37} Having overruled appellant's three assignments of error, we affirm the
judgment of the Franklin County Court of Common Pleas.
                                                                      Judgment affirmed.
                          TYACK, P.J. and BROWN, J., concur.
                              _________________